Citation Nr: 1216899	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  02-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis, to include hepatitis B and C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1984 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying, among other issues, the claim currently on appeal.

This appeal was previously remanded by the Board in May 2003, May 2004 and October 2006.  It was subsequently denied by the Board in a November 2007 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2009, the Court set aside the November 2007 Board decision and remanded this issue back to the Board for further development.  The Veteran's claim was subsequently remanded by the Board in July 2010 and November 2010.  

The Veteran was originally afforded a hearing before a Veterans Law Judge at the RO in Muskogee, Oklahoma in June 2003.  Since this hearing, the Judge that presided is no longer employed by the Board.  The Veteran subsequently testified in a video conference hearing before the undersigned Acting Veterans Law Judge in September 2007.  Written transcripts of both hearings have been prepared and incorporated into the evidence of record.  

As an additional matter, the Board notes that its November 2007 decision also denied the claims of bilateral hearing loss and insomnia.  However, in its August 2009 decision, the Court deemed the issues of entitlement to service connection for bilateral hearing loss and insomnia to be abandoned as the Veteran did not provide any argument regarding them.  Therefore, the hepatitis claim is the only issue over which the Board currently has jurisdiction.




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The competent medical evidence reflects the Veteran has hepatitis C and not hepatitis B.

3  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's hepatitis C manifested during, or as a result of, active military service.  

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hepatitis, to include hepatitis B and C, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in October 2001 and May 2004 addressed all notice elements listed under 3.159(b)(1).  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While the Veteran was not provided with the Dingess requirements until after the initial adjudication of the claim in communication associated with a September 2010 supplemental statement of the case, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in August 2010, and VA has obtained a copy of this report.  Copies of private treatment records were also obtained, and in September 2011, VA was notified by the Social Security Administration (SSA) that records for this Veteran did not exist.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the Board hearings conducted in June 2003 and September 2007, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during both hearings, the VLJs both noted that the appeal included the issue of service connection for hepatitis C, and asked questions to clarify the Veteran's contentions.  Although neither VLJ specifically noted the bases of the prior determinations or the elements that were lacking to substantiate this claim, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Moreover, as detailed above, the Board has already determined the Veteran received adequate notification as to the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  In fact, the Veteran indicated at the September 2007 hearing that he felt he had a fair hearing and opportunity to present all the testimony he wanted in his claims.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) made all reasonable attempts to obtain the Veteran's SSA records.  The AMC later issued a Supplemental Statement of the Case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  




Facts and Analysis

The Veteran contends that he is entitled to service connection for hepatitis, to include hepatitis B and C.  Specifically, the Veteran has asserted that he developed hepatitis after receiving dental treatment during military service.  He has asserted that the gauze, syringe and drill used to treat him were dirty and not sterilized.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for hepatitis.  

Initially, the Board observes that hepatitis C is a complex disease process which, among other things, requires specific medical testing to diagnose.  Moreover, as discussed below, the type of testing necessary was not available until years after the Veteran's separation from service.  These factors, as well as the fact that a determination as to whether the Veteran's hepatitis C is etiologically related to service could not have been made until years after that period, reflect that it is the type of disability that requires competent medical evidence to diagnose and determine the etiology thereof; i.e., it is not subject to lay diagnosis.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also observes that the competent medical evidence, to include the November 2010 VA examination, reflects the Veteran has hepatitis C and not hepatitis B.  Therefore, the adjudication that follows will address whether the current hepatitis C is etiologically linked to the Veteran's military service.

According to the Veteran's October 1983 enlistment examination, the Veteran had tattoos on his right arm and his left hand.  Subsequent treatment records reflect that the Veteran suffered a laceration of the upper lip, and that he underwent dental treatment in March, May and June of 1984.  None of these records reflect a diagnosis of hepatitis or any associated symptomatology.  

The first post-service evidence of hepatitis C is a letter from the American Red Cross dated June 1990.  According to this letter, the Veteran was not able to donate blood as a screening test was positive for hepatitis C.  The letter indicates that the screening test for hepatitis C was first introduced in May 1990.  

The Veteran was afforded a VA examination for his hepatitis C in August 2010.  It was noted that the Veteran reported splitting his upper lip during military service and being treated in the field.  He was then sent to a clinic where he was sutured.  The Veteran reported that this was treated appropriately and with good hygiene.  However, he also reported being seen for a dental procedure in May 1984 where the dentist did not use sterile equipment, instead reusing a syringe, gauze and a drill.  The Veteran also informed the examiner that he had some tattoos placed in 1983 to his right arm and left hand.  He had additional tattoos after 1989.  The examiner explained that testing for hepatitis C was not performed prior to 1990, so there was no way of knowing if the Veteran had hepatitis C during military service or not.  Nonetheless, the examiner opined that it was more likely that a dental office would use sterile techniques as opposed to a tattoo parlor in 1983.  It was also noted that it was possible that the Veteran had some other risk factor between 1984 and 1990.  The Board finds this statement to be of little probative value, as it is simply a statement of mere possibility.  In conclusion, the examiner opined that it was less likely than not that the Veteran's hepatitis was related to, or had its onset during, military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hepatitis C.  The Veteran's service treatment records do not reflect that he was treated for hepatitis or any associated symptomatology during active military service.  The first post-service evidence of hepatitis C is from 1990, and the record contains no competent and credible medical or lay evidence linking the Veteran's hepatitis C to military service.  Finally, the August 2010 VA examiner opined that it was less likely than not that the Veteran's hepatitis C had its onset during military service, as it was more likely that a dental office would practice acceptable hygiene rather than a tattoo parlor in the early 1980s.  

The Veteran has provided a great deal of testimony and lay statements in support of his claim.  In his June 2003 hearing, the Veteran testified that he witnessed a dentist using a dirty syringe on him when injecting Novocain.  He made a similar assertion in a statement dated July 2004, noting that the gauze and syringe used on him were not clean.  He again testified during his June 2007 hearing that the syringe, gauze and drill used during his in-service dental treatment was dirty and previously used on another patient.  The Veteran has opined that this incident, rather than the tattoos he received prior to military service, is responsible for the onset of his hepatitis C.  

In essence, the Veteran is asking the Board to speculate and presume that his theory as to the onset of his hepatitis C is accurate.  The Board is not willing to make such a presumption in light of the totality of the evidence in this case.  The Veteran has posited a scenario that, on its face, would suggest a possible origin of his hepatitis C.  Mere possibility, however, is insufficient to warrant service connection.  Bostain v. West, 11 Vet. App. 124 (1998).  Furthermore, the Veteran is making a number of assumptions that cannot be verified.  Specifically, that the dentist actually used tools that were not properly sterilized for medical purposes.  While the Veteran may have witnessed what he believed to be dirty tools, it is unclear how exactly he determined that a syringe had previously been used on another patient.  Likewise, the Veteran is offering a medical conclusion for which he is not competent to provide.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The record contains no evidence to suggest that the Veteran has the requisite training and expertise to offer a medical opinion as complex as the origins of an infectious disease.  

The Board is not suggesting that the Veteran would not be competent to testify to seeing certain used equipment, such as bloody gauze.  However, as noted by the August 2010 VA examiner, it is not likely that a dentist would in fact reuse medical equipment without proper sterilization techniques.  Even if the Veteran saw what he believed to be unused equipment, the examiner has offered an opinion, as a member of the medical community, that the use of unsterilized equipment is unlikely.  It would be more likely that unsanitary practices would be carried out at a tattoo parlor in the 1980s.  Finally, even if the Board were to accept the Veteran's claim of unsterilized dental equipment (which the Board is not conceding), the record contains no competent evidence linking hepatitis C to such an event.  

The Veteran also testified during his June 2003 hearing that he started experiencing fatigue two to three weeks after his in-service dental treatment.  He denied seeking any treatment for this symptomatology.  While the Veteran is competent to testify to symptomatology of fatigue, the record does not reflect that he is competent to opine that this is evidence of a hepatitis C infection occurring several weeks earlier.  

Additionally, the Board must question the overall credibility of the lay statements provided by the Veteran in support of his claim.  In his June 2003 hearing, he specifically testified that his tattoos were put on in 1992 and 1993.  He went even further, suggesting that his tattoos were not put on until after he was diagnosed with hepatitis.  This testimony is in direct contradiction with the October 1983 enlistment examination, noting tattoos on the left hand and right arm prior to enlistment.  This demonstrates that the Veteran has been willing to provide false statements to VA in the past in conjunction with his claim for benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that personal interest may affect the credibility of the evidence).  

As a final matter, the Veteran has provided a number of statements regarding the credibility and reliability of the United States Government.  For example, in a November 2005 statement, the Veteran suggested that it was a well-known fact that military officers are trained and educated to cover-up the truth.  The Veteran also alleged that his records had been altered in the past.  There is no support for any of the Veteran's allegations in the record, and as such, further consideration of these allegations is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hepatitis C must be denied.



ORDER

Service connection for hepatitis C is denied.  



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


